



SECURITIES PURCHASE AGREEMENT


This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of December 13,
2018, is entered into by and between StarTek Inc., a Delaware corporation (the
“Corporation”), and CSP Alpha Holdings Parent Pte Ltd, a Singapore private
limited company (the “Purchaser”).


WHEREAS, upon the terms and conditions contained in this Agreement, the
Purchaser desires to purchase, and the Corporation desires to issue and sell to
the Purchaser, the Purchased Shares (as defined below).


NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements of the parties contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
1.Purchase and Sale. Subject to the terms and conditions of this Agreement, the
Purchaser hereby irrevocably agrees to purchase, and the Corporation agrees to
issue and sell to the Purchaser, 368,098 shares (the “Purchased Shares”) of
Common Stock, par value $0.01 per share (the “Common Stock”), of the Corporation
at a price per share of $6.52 (the “Purchase Price”). As soon as practicable
following the execution and delivery of this Agreement, (i) the Purchaser shall
deliver to the Corporation by wire transfer of immediately available funds an
amount in cash equal to the Purchase Price multiplied by the number of Purchased
Shares and (ii) the Corporation shall deliver to the Purchaser certificates
representing the Purchased Shares.
2.Representations, Warranties and Covenants of the Purchaser. The Purchaser
hereby acknowledges, represents, warrants and agrees as follows, as of the date
hereof:
(a)The Purchaser (i) is a private limited company duly organized, validly
existing and in good standing under the laws of Singapore and (ii) has all
requisite power and authority to carry on the businesses in which it is engaged
and to own and use the properties owned and used by it.
(b)The Purchaser has all necessary power and authority to execute, deliver and
perform its obligations under this Agreement. The execution, delivery and
performance of this Agreement have been duly and validly authorized by all
necessary corporate and other action on the part of the Purchaser. This
Agreement has been duly and validly executed and delivered by the Purchaser and,
assuming the due authorization, execution and delivery by the Corporation,
constitutes the valid and binding obligation of the Purchaser, enforceable
against the Purchaser in accordance with its terms, except as the enforceability
hereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally or applicable equitable principles (whether considered in a proceeding
at law or in equity).
(c)The Purchaser acknowledges and agrees that the Purchased Shares will be
acquired for investment for the Purchaser’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof in
violation of any applicable securities laws, and that the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same. The Purchaser represents and warrants that the Purchaser
has such knowledge and experience in financial and business matters that the
Purchaser is capable of evaluating the merits and risks of owning the Purchased
Shares.
(d)The Purchaser understands that the Purchased Shares have not been, and upon
issuance will not be, registered under the Securities Act of 1933, as amended
(the “Securities Act”), by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of the Purchaser’s
representations and warranties as expressed herein. The Purchaser understands
that the Purchased Shares will be “restricted securities” under applicable
securities laws and that, pursuant to these laws, the Purchaser must hold such
shares indefinitely unless they are registered with the Securities and Exchange
Commission and qualified by state authorities, or an exemption from such
registration and qualification requirements is available.





--------------------------------------------------------------------------------





(a)The Purchaser understands that the Purchased Shares may be notated with the
following legend:
“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”
(e)The Purchaser is an “accredited investor” (as defined in Regulation D
promulgated under the Securities Act).
(f)The Purchaser acknowledges that it has conducted to its satisfaction its own
independent investigation and analysis of the business, operations, assets,
liabilities, results of operations, condition (financial or otherwise) and
prospects of the Corporation and that the Purchaser has received access to such
books and records, facilities, equipment, contracts and other assets of the
Corporation that it has desired or requested to review for such purpose, and
that it has had a full opportunity to meet with the management of the
Corporation and to discuss the business, operations, assets, liabilities,
results of operations, condition (financial or otherwise) and prospects of the
Corporation.
(g)The Purchaser acknowledges that, except for the representations and
warranties contained in this Agreement, none of the Corporation or any of its
affiliates or representatives or any other person makes (and the Purchaser is
not relying on) any representation or warranty, express or implied, to the
Purchaser in connection with the transactions contemplated by this Agreement.
3.Representations and Warranties of the Corporation. The Corporation hereby
acknowledges, represents and warrants, and agrees, as of the date hereof, as
follows:
(a)The Corporation is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, has all requisite corporate
power and authority to own, lease and operate its properties and assets (either
owned or leased) and to carry on its business as now being conducted, and is
duly qualified to do business and, where applicable as a legal concept, is in
good standing as a foreign corporation in each jurisdiction in which the
character of the properties it owns, operates or leases or the nature of its
activities makes such qualification legally required, except for such failures
to be so organized, qualified or in good standing that, individually or in the
aggregate, would not reasonably be expected to have a material adverse effect.
(b)The Purchased Shares, upon issuance on the terms and conditions specified in
this Agreement, will be duly authorized, validly issued, fully paid and
nonassessable.
(c)The Corporation has all necessary power and authority to execute, deliver and
perform its obligations under this Agreement. The execution, delivery and
performance of this Agreement have been duly and validly authorized by all
necessary corporate and other action on the part of the Corporation. This
Agreement has been duly and validly executed and delivered by the Corporation
and, assuming the due authorization, execution and delivery by the Purchaser,
constitutes the valid and binding obligation of the Corporation, enforceable
against the Corporation in accordance with its terms, except as the
enforceability hereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally or applicable equitable principles (whether
considered in a proceeding at law or in equity).
(d)The Purchased Shares constitute Registrable Securities (as defined in the
Stockholders Agreement, dated as of July 20, 2018, by and between the
Corporation and the Purchaser).
4.Amendments. No amendment, supplement or modification of this Agreement shall
be effective unless in writing signed by all of the parties hereto.





--------------------------------------------------------------------------------





5.Assignability. This Agreement and the rights, interests and obligations
hereunder are not transferable or assignable by either party without the prior
written consent of the other party.
6.Applicable Law. This Agreement and all disputes arising out of or relating
hereto shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to any principles of conflicts of laws
thereof or of any other jurisdiction.
7.Entire Agreement. This Agreement constitutes the entire agreement of the
Corporation and the Purchaser with respect to the subject matter hereof.
8.Counterparts. This Agreement may be executed and delivered in one or more
counterparts, and by the different parties in separate counterparts, each of
which when executed and delivered shall be deemed to be an original but all of
which taken together shall constitute one and the same agreement. Exchange and
delivery of this Agreement by exchange of facsimile copies, or electronic copies
via email, bearing the facsimile or electronic signature of a party shall
constitute a valid and binding execution and delivery of this Agreement by such
party. Such facsimile copies, or electronic email copies, shall constitute
legally enforceable original documents.







--------------------------------------------------------------------------------









Signature Page to Securities Purchase Agreement
 
IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the date first written above.
CORPORATION
STARTEK, INC.




By:    /s/ Lance Rosenzweig
Name: Lance Rosenzweig
Title: Chief Executive Officer




PURCHASER


CSP ALPHA HOLDINGS PARENT PTE, LTD.




By:    /s/ Mukesh Sharda
Name: Mukesh Sharda
Title: Director




By:    /s/ Bharat Rao
Name: Bharat Rao
Title: Director





